Order entered December 1, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01162-CV

                            HM RUBY FUND, L.P., Appellant

                                            V.

                         C.A. RUNDELL, JR., ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-09062

                                        ORDER
        We GRANT appellant’s November 25, 2014 unopposed motion for an extension of time

to file a brief TO THE EXTENT that appellant shall file a brief by JANUARY 14, 2015.

        We GRANT cross-appellants’ November 25, 2014 unopposed motion for an extension of

time to file a brief TO THE EXTENT that cross-appellants shall file a brief by JANUARY 14,

2015.

                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE